DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on January 25, 2021, which has been entered into file.  
By this amendment, the applicant has amended claims 1, 3-5, 7 and has canceled claims 2, 6 and 10.  
Claims 1, 3-5, 7-9, and 11-12 remain pending in this application.  
The rejection to claim 9 under 35 USC 112, first paragraph, set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  
The objection to drawings set forth to the previous Office Action is withdrawn in response to applicant’s response.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 has been amended to include the phrase “a diameter of the reflector portion of the each collimator portion is larger than a limitation width of an incident light flux width of the polarization conversion element” is confusing and indefinite since it is not clear how to measure the diameter of the reflector portion, since the diameter of the reflector portion is not constant for the reflector portion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Akiyama (PN. 6,688,756) in view of the patent application publication by Chen et al (US 2009/0268166 A1), patents issued to Wiemer et al (PN. 2,821,114) and Kim et al (PN. 8,262,274).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Akiyama teaches an optical source apparatus that is comprised at least, a lamp (22, Figure 11) serves as the optical source element configured to generate a light, a collimator portion (30A) on a light emitting axis of the optical source element wherein the collimator portion including a united lens portion (30A, please see column 5, lines 60-653) and configured to collect light emitted along vicinity of the light emitting axis of the optical source element and an elliptical reflector (24) serves as the reflector portion configured to collect the emitted light to a peripheral position away from the light emitting axis of the optical source element, (please see Figure 11, columns 15 and 16).  
This reference has met all the limitations of the claims.  Akiyama taches that the optical source apparatus is utilized in a projection system and a discharged lamp is used as the optical source element.  It however does not teach explicitly that the optical source element may alternatively contain a semiconductor optical source element.  However light emitting diode (LED), which is a commonly known semiconductor optical source in the art and as demonstrated by Chen et al may also be utilized in a projection system, (Figures 6 and 9, with LED designated as “61”, please see paragraph [0047]).  It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to replace the discharged lamp of the Akiyama by a semiconductor optical source element such as LED for the benefit of using art well-known optical source to provide a more efficient optical source for the project system.  
Akiyama teaches that the collimator (30A) may be made by common lens materials with refractive index between 1.45 and 1.95, (please see column 7, lines 41-50), however it does not teach explicitly that the material may include light-transparent resin.  Chen et al in the same field of endeavor teaches collimator may be made by plastic (please see paragraph [0052]) which known in the art as a resin material.  It would then have been obvious to one skilled in the art to 
Claim 1 has been amended to include the phrase “a plurality of semiconductor optical source elements”.  Claim 1 has also been amended to include the phrase “a plurality of collimator portion arranged on light emitting axes of the plurality of semiconductor optical source elements respectively so as to correspond to the plurality of semiconductor optical source elements”.  Claim 1 further has been amended to include the phrase “a plurality of polarization conversion elements configured of a plurality of polarization beam splitters and phase plates corresponding to the plurality of collimator portion respectively”.   Claim 1 has been amended to include the phrase “the polarization beam splitters and the phase plate are arranged at positions that are symmetric to each other with respect to center axis of the collimator portion corresponding to the polarization beam splitters and the phase plates”.  
 Both Akiyama and Chen et al teaches that a collimator portion is arranged on the light emitting axis of the semiconductor optical source element (30A, Figure 11 of Akiyama and 62, Figures 6 and 9 of Chen et al), and a polarization conversion element configured of a plurality of polarization beam splitters (64a, Akiyama and 112a, 112b, Chen) and phase plate (66b, Akiyama and 114, Chen et al), (60, Figure 11 of Akiyama and 110, Figure 6 of Chen et al) is included.  Chen et al teaches that the polarization beam splitters (112a and 112b, Figure 6) and the phase plate (114) are symmetric to each other with respect to a center axis of the collimator portion.  
These references however do not teach explicitly that the optical source apparatus may include a plurality of semiconductor optical source elements and each with a collimator and the polarization conversion.  Wiemer et al in the same field of endeavor teaches an optical source apparatus that is comprised of a plurality of collimator lens (1) and a plurality of polarization each is associated with a collimator lens and a polarization conversion element for the benefit of making the optical source apparatus comprises more than one semiconductor optical sources to enhance the intensity of the light beam output of the apparatus.  
Claim 1 further has been amended to include the phrase “the optical source apparatus further includes a light guide formed on a light emitting surface side of the plurality of the plurality of collimator portions and configured to guide light in a predetermined direction and wherein a plurality of reflective surfaces and a plurality of junction surfaces are formed in a saw tooth for on a light redirection portion of the light guide”.  
Chen et al teaches that the light source apparatus may be utilized in a projection system that a pair of prisms (150, Figure 6) is utilized to guide the light from the light source apparatus.  This reference however does not teach explicitly that the guiding prism-pair does not disclose a plurality of reflection surfaces and a plurality of junction surfaces are formed in a saw tooth form on a light reflection portion of the light guide.  Kim et al in the same field of endeavor teaches a light source apparatus comprises a plurality of light sources (122, Figure 1) and a plurality of collimators that may be utilized with a light guide with a plurality of reflection surfaces (255, Figure 2B) and a plurality of junction surface forming a saw tooth form on the light reflection portion of the light guide, (please see Figures 1 and 2B) to make the light source apparatus serve as a backlight source in an image display application.  

With regard to amended claim 3, both Akiyama and Wiemer et al teaches that the at least a part of emitting surface of each the collimator portion partially has a concave surface, (please see Figure 11 of Akiyama and Figures 4 and 6 of Wiemer et al).  
With regard to amended claim 4, Akiyama teaches that a diameter of the reflector portion (24, Figure 11) of the collimator portion is larger than a limitation of width of the incident light flux width, (read as the dimension of the emission side of the collimator) of the polarization conversion element.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Chen et al, Weimer et al and Kim et al as applied to claims 1 and 3 above, and further in view of the patent application publication by Ariizumi et al (US 2012/0146074 A1).
The optical source apparatus taught by Akiyama in combination with the teachings of Chen et al, Weimer et al and Kim et al as described in claims 1 and 3 above has met all the limitations of the claims.  
With regard to claim 5, these references do not teach explicitly that a convex portion for preventing total reflection is formed in an outer circumferential portion of the emitting surface of the collimator portion.  Ariizumi et al in the same field of endeavor teach a collimator having concave surface and a convex portion at the circumference, (please see Figure 11B).  Ariizumi et al also teaches that by have different convex or concave portions on the lens surface, the light could be directed to different directions as desired, (please see Figures 1B and 1C).  It would then have been obvious to apply the teachings of Ariizumi et al to modify the collimator lens of Akiyama to specific make the circumference of the concave portion of the collimator to have .  

Claims 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Chen et al, Weimer et al and Kim et al as applied to claim 1 above, and further in view of the patent issued to Holman et al (PN. 7,072,096).
The optical source apparatus taught by Akiyama in combination with the teachings of Chen et al, Weimer et al and Kim et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 7, Holman et al teaches an optical source apparatus that is comprised of a plurality of semiconductor optical source elements (72, Figure 8C) that can be arranged on the same substrate and in light of Akiyama, Chen et al and Weimer et al, a plurality of the collimators are provided so as to correspond to the plurality of semiconductor optical source elements respectively to be formed united, (unity of the plurality of collimators as explicitly shown by Weimer et al).  It would then have been obvious to one skilled in the art to make the plurality of semiconductor optical sources be provided on the same substrate to make sure they are properly aligned and arranged.  
With regard to claims 8 and 11, Holman et al further teaches a diffusion block or a light distribution plate such as the screen (131, Figure 8C) can be provided to diffuse the light or to guide the light in a predetermined direction from the plurality of collimator portion formed on a light emitting surface side of the plurality of collimator portions.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Chen et al, Weimer et al, Kim et al and Holman et al as applied to claims 1, and 7 above, and further in view of the patent application by Korayashi et al (US 2012/0307167 A1).
The optical source apparatus taught by Akiyama in combination with the teachings of Chen et al, Weimer et al, Kim et al and Holman et al as described in claims 1  and 7 above has met all the limitations of the claims.  
With regard to claim 9, concerning the light shielding portion, Korayashi et al in the same field of endeavor teaches that the polarization conversion element may be encased in a holder, (please see Figure 13) wherein the holder has region that at the peripheral of the polarization conversion element which may serve as the light shielding portion to selectively shield a part of a light flux reflected on the polarization conversion element.  One skilled in the art would then have been obvious to include a holder that serve as light shielding portion to shield noise light from incident on the polarization conversion element.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Chen et al, Weimer et al, Kim et al,  Holman et al as applied to claims 1, and 7 above, and further in view of the patent issued to Shingaki et al (PN. 5,381,278).
The optical source apparatus taught by Akiyama in combination with the teachings of Chen et al, Weimer et al, Kim et al and Holman et al as described in claims 1, 2 and 7 above has met all the limitations of the claims.  
With regard to claim 12, these references do not teach that the at least one surface of the light distributing plate is an aspherical surface or free-form surface.  Shingaki et al in the same field of endeavor teaches that the guide plate (66, Figure 14) that is formed at the light emitting .  

Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and addressed in the reasons for rejection above.  Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872